Engility Reports Fourth Quarter and Full Year 2016 Results; Establishes 2017 Guidance • Revenue of $506 million for the fourth quarter and $2.076 billion for fiscal year 2016 • Cash flow from operations of $10 million for the fourth quarter and $94 million for fiscal year 2016 • Book-to-bill ratio of 0.9x for the fourth quarter and 1.3x for fiscal year 2016 CHANTILLY, VA - March9, 2017, Engility Holdings, Inc. (NYSE: EGL) today announced financial results for the fourth quarter and full year ended December31, 2016.
